11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

In re Double Diamond, Inc.,                * Original Mandamus Proceeding
Double Diamond Management Corp.,
Double Diamond Utilities Co.,
R. Mike Ward, Cliffs Golf, Inc.,
Cliffs Dining Corp., Cliffs Hotel Corp.,
Cliffs Marina Inc., Cliffs Club Corp.,
Randy Grace, and Double Diamond-
Delaware, Inc.

No. 11-18-00318-CV                         * December 13, 2018

                                           * Opinion by Bailey, C.J.
                                            (Panel consists of: Bailey, C.J.,
                                            Willson, J., and Wright, S.C.J.,
                                            sitting by assignment)
                                            (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
Relators’ petition for writ of mandamus should be denied. Therefore, in
accordance with this court’s opinion, the petition for writ of mandamus is
denied.